El Juez Presidente Sr. Quiñones,
después de exponer los Lechos anteriores,, emitió la siguiente opinión del Tribunal:
Aceptaoido los fundamentos de hecho del auto apelado.
Considerando: que con arreglo al artículo 1 de la Orden General número 224 de 21 de Diciembre de 1899, que regía antes de la publicación del nuevo Código Civil, todo comer-ciante podía constituirse en estado de suspensión de pagos dentro de las cuarenta y ocho horas siguientes á habérsele reclamado judicial ó extrajudicialmente el pago de una obli-gación de plazo vencido.
Considerando: que esta disposición de la citada Orden General no puede considerarse derogada por el artículo 1814 del Código Civil revisado, que se refiere sólo á. los deudores comunes que solicitan quita ó espera de sus acreedores, pero no á los comerciantes que se presentan en estado de suspen-sión de pagos, los cuales no pueden ser declarados en con-curso, sino en estado de , quiebra, en su caso, con arreglo á los artículos 1128, 1168 y 1316 de la Ley de Enjuiciamiento Civil, y 874 del Código de Comercio, que no han sido dero-gados, antes al contrario, deben estimarse. subsistentes, en vista de lo que disponen los artículos 1076, 1572 y 1691 y la disposición final del citado Código Civil.
Considerando: que los actos mercantiles, á cuya naturaleza corresponde esencialmente la presentación de un comerciante *50en estado de suspensión de pagos, se rigen, según lo prescribe el artículo 2 del Código de Comercio, con arreglo á las prescripciones del mismo y á las demás disposiciones com-plementarias del propio Código, á cuya clase corresponde la Orden General No. 224 de 21 de Diciembre de 1899, que constituye el derecho vigente sobre la suspensión de pagos de los comerciantes, y en cuya materia, como en todas las demás que se rigen por leyes especiales, las disposiciones del Código Civil revisado sólo son aplicables como derecho supletorio, según así lo establece por punto general el artícu-lo 12 del citado Código Civil.
Considerando: que con arreglo al artículo 870 del Código de Comercio, podía presentarse en suspensión de pagos, no sólo el comerciante, cuyo activo fuera superior á su pasivo, sino el que careciera de recursos suficientes para satisfacer sus deudas, en toda su integridad, y si bien este precepto del Código de Comercio fué modificado después por Real Decreto de 25 de Junio de 1897, según el que, el comerciante que pretendiera obtener aquel beneficio, debía poseer bienes suficientes para cubrir todo su pasivo, y que la proposición de espera que sometiera á la aprobación de sus acreedores, no podía exceder de tres años, ni mucho menos pretender, bajo ninguna forma, quita ó rebaja de los créditos, no dándosele curso á su solicitud en caso contrario, todas estas prescripciones del citado Real Decreto fueron derogadas posteriormente por la Orden General No. 224, según la que, todo comerciante, sin distinción entre el que posea ó no bienes suficientes para cubrir la totalidad de su pasivo, podrá presentarse en estado de suspensión de pagos, con tal que cuando haya sido requerido judicial ó extrajudicialmen-te para el pago de una obligación de plazo vencido, lo verifi-que dentro de las cuarenta y ocho horas siguientes al reque-rimiento, sobre cuyo requisito, que asegura el promovente haber cumplido, nada aparece en contrario en el presente caso.
Considerando: por tanto, que no existiendo razón alguna *52que se oponga á la solicitud del peticionario, debe accederse á ella. Vistas las disposiciones legales citadas.
Fallamos: que debemos revocar y revocamos el auto apelado de 19 de Febrero último y su concordante de 10 del mismo mes, declarándose, á Don Constantino Fernández en estado de suspensión de pagos y el Tribunal de Distrito de Mayagüez dicte las demás disposiciones consiguientes para llevarla á efecto con arreglo á derecho.
Jueces concurrentes: Sres. Hernández y Figueras.
Juez disidente : Sr. MacLeary.
El Juez Asociado Sr. Sulzbacher no formó Tribunal en la vista de este caso.